DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-11, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al. U.S. Patent Application Publication US2017/0169905A1.
As per claim 1, Walton teaches an operation method of a storage device including a nonvolatile memory device, a dynamic random access memory (DRAM) device including a plurality of rows, and a storage controller, the method comprising: performing, by the storage controller, an access operation on the DRAM device; collecting, by the storage controller, accumulated error information about the DRAM device based on the access operation (¶ 0100); detecting, by the storage controller, a fail row from among the plurality of rows of the DRAM device based on the accumulated error information (¶ 0099); and performing, by the storage controller, a runtime repair operation on the fail row (¶ 0100-0102), herein the performing of the runtime repair operation comprises: remapping the fail row of the DRAM device into a reserved row of a reserved area in the DRAM device (¶ 0025); andPage 4 of 4Application No. 16/351,118 SEC.4448 AMENDMENTJanuary 15, 2021updating a remap table based on a fail address corresponding to the fail row and a reserved address corresponding to the reserved row (¶ 0027, 0069).
As per claim 2, Walton teaches the method of claim 1, wherein the access operation includes an operation of reading data from the DRAM device, and an error detection and correction operation associated with the read data (¶ 0099).
As per claim 3, Walton teaches the method of claim 2, wherein the accumulated error information indicates an accumulated count of error bits detected by the error detection and correction operation with respect to each of the plurality of rows of the DRAM device (¶ 0099).
As per claim 4, Walton teaches the method of claim 3, wherein the fail row is a row from among the plurality of rows that has an accumulated error bit count greater than a reference value (¶ 0099).
As per claim 6, Walton teaches the method of claim 1, wherein the performing of the runtime repair operation comprises: flushing partial data from among data stored in the DRAM device or whole data stored in the DRAM device to the nonvolatile memory device; performing a post package repair operation on the fail row of the DRAM device; and restoring the partial data or the whole data flushed to the nonvolatile memory device to the DRAM device after the post package repair operation (¶0035).
As per claim 10, Walton teaches the method of claim 1, further comprising: generating, by the storage controller, an original address associated with a user area of the DRAM device (¶ 0027); accessing, by the storage controller, the reserved area based on the remap table when a row from among the plurality of rows corresponding to the original address is the fail row (¶ 0025); and accessing, by the storage controller, the user area corresponding to the original address when the row corresponding to the original address is not the fail row (¶ 0023, wherein the conditional “if” statement implies that the original address is accessed if the errors are not counted to the threshold).
As per claim 11, Walton teaches the method of claim 1, further comprising: performing a post package repair operation on the DRAM device based on the remap table, during an idle state of the storage device (¶ 0052-0055, wherein the DRAM is idle in a powered off state while the remapped access is being performed).
As per claim 18, Walton teaches an operation method of a storage device which includes a nonvolatile memory device, a volatile memory device, and a storage controller configured to control the nonvolatile memory device and the volatile memory device, the method comprising: reading, by the storage controller, data from the volatile memory device; performing, by the storage controller, an error detection and correction operation on the read data; updating, by the storage controller, accumulated error information about each of a plurality of rows of the volatile memory device based on a result of the error detection and correction operation; detecting, by the storage controller, a fail row of the volatile memory device based on the updated accumulated error information; and Page 7 of 7Application No. 16/351,118SEC.4448AMENDMENT January 15, 2021performing, by the storage controller, a runtime repair operation on the fail row  (¶ 0099-0102), wherein the, wherein the performing of the runtime repair operation comprises: remapping the fail row into a reserved row of a reserved area in the volatile memory device (¶ 0025); and updating a remap table based on an original address corresponding to the fail row and a remapped address of the reserved row while the storage device operates (¶ 0027).
As per claim 19, Walton teaches the method of claim 18, wherein the performing of the runtime repair operation comprises: flushing partial data from among data stored in the volatile memory device or whole data stored in the volatile memory device to the nonvolatile memory device; restoring the fail row by performing a post package repair operation on the volatile memory device to provide a repaired row; and restoring the partial data or the whole data flushed into the nonvolatile memory device to the volatile memory device including the repaired row (¶ 0035, 0074).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Reed et al. U.S. Patent Application Publication US2017/0161143A1.
As per claim 7, Walton teaches the method of claim 6, wherein the performing of the post package repair operation comprises using a mode register set command (¶ 0049), address signals (¶ 0027).  Walton does not explicitly teach an activate command, an auto precharge write command, and a precharge command.  Reed does teach an activate command, an auto precharge write command, and a precharge command (¶ 0044).  It would have been obvious to one of ordinary skill in the art to use the process of Reed in the process of Walton.  One of ordinary skill in the art would have been motivated to use the process of Reed in the process of Walton because Reed teaches the restoration of a DRAM memory upon the detection of an error, an explicit desire of Walton.
As per claim 8, Reed teaches the method of claim 7, wherein the partial data is data stored in banks from among a plurality of banks of the DRAM device that include the fail row (¶ 0025).

Response to Arguments
9.	Applicant's arguments filed 6/16/21 have been fully considered but they are not fully persuasive.
	With respect to claim 1, the applicant has argued that the prior claim 9 language, as moved into claim 1, is not taught by Walton.  The examiner respectfully disagrees.  Walton teaches receiving the addresses/locations of the failed row (¶ 0099) and when an access is directed to the address of the failed row, the access is redirected to the spare row (¶ 0069).  The examiner interprets this as remapping the failed row to the spare row and this remapping is updated on the memory controller, in that, the memory controller maintains redirection information for subsequent accesses to be forwarded to the new row.   While the examiner agrees that Walton does not explicitly cite a mapping table in the memory controller, the examiner contends that the same function is performed in the memory controller of Walton as the defined table of the present invention.  The present application Specification, ¶ 0108, defines a remap table as including information between the failed address and the reserved address, which function Walton also teaches.
With respect to claim 12, Applicant’s arguments, see Remarks, filed 6/16/21, with respect to Walton have been fully considered and are persuasive.  The rejection of claims 12, and 5 have been withdrawn. 

Allowable Subject Matter
10.	Claims 12, 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: When read as a whole, the primary reason for allowance is the limitation of wherein the accumulated error information stored in the memory is periodically flushed to the nonvolatile memory device.  Walton teaches storing accumulated error information in a memory of the controller, but then that data is copied to a spare row in a DRAM.  The examiner does not find a desire for Walton to flush the data to another nonvolatile memory in lieu of the taught, failover DRAM.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
11.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113